No. 07-40202

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 1, 2008

                                       No. 07-40202                   Charles R. Fulbruge III
                                                                              Clerk

ROBERT CLAYTON CROW

                                                  Plaintiff - Appellant
v.

THERESA RELKIN; REX SPOTTEDBEAR; JOHN DOE; ROBERT BURBY;
CARLOS ALCOCER; RICCI RYAN OSTERMAYER; JAMES YANAS; CITY
OF TEXAS CITY, TEXAS

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                            Southern District of Texas
                             USDC No. 3:05-CV-653


Before JONES, Chief Judge, and GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:*
       Robert Crow appeals the district court’s order granting summary judgment
to the Defendants and awarding Defendants their costs.                    This Court has
considered the record in light of the briefs and oral argument, and we affirm.
The evidence does not establish that all reasonable police officers would have


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40202

found probable cause lacking under the facts of this case, and Defendants are
therefore entitled to qualified immunity. Babb v. Dorman, 33 F.3d 472, 477 (5th
Cir. 1994). We likewise find no abuse of discretion in the award of costs to
Defendants. The judgment of the district court is AFFIRMED.




                                       2